Citation Nr: 1201453	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-33 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from January 1951 to February 1955.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran then testified at a videoconference hearing in November 2011, before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

After reopening the claim for bilateral hearing loss, the issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 1994 rating decision denied a claim for service connection for bilateral hearing loss, because there was no medical evidence of treatment or diagnosis of bilateral hearing loss during the Veteran's military service.

2.  Additional evidence since received since the June 1994 decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1. The June 1994 rating decision denying service connection for bilateral hearing loss is final and binding.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Since the Board is reopening the claim for bilateral hearing loss on the basis of new and material evidence, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior final denial.  Even if he has not, this is inconsequential and at most harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Unfortunately, the AMC must still fulfill other aspects of the duties to notify and assist with respect to the claim for service connection for bilateral hearing loss.  This is the reason the Board is remanding the underlying claim for entitlement to service connection for bilateral hearing loss, rather than immediately readjudicating it de novo on the merits.


II.  Analysis-New and Material Evidence

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  


The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  
See id., at 117.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Historically, the Veteran filed a claim in October 1993 for entitlement to service connection for "loss of hearing."  In a June 1994 rating decision, the RO denied entitlement to service connection for bilateral hearing loss, indicating a lack of in-service incurrence of bilateral hearing loss.  The RO found service treatment records were negative for findings of bilateral hearing loss, citing the January 1955 separation examination (15/15 bilateral whispered voice test).  The RO also indicated a lack of evidence establishing presumptive service connection for bilateral sensorineural hearing loss, citing the post-service June 1956 and May 1957 physical examination reports (both again showing a 15/15 bilateral whispered voice test) for the Marine Corps Reserves.  The decision was silent as to whether the Veteran had established a then-current bilateral sensorineural hearing loss disability, but a review of the record at that time shows it was an unestablished fact.  


Although notified of the June 1994 denial, the Veteran did not initiate an appeal of that determination, nor did he submit any additional evidence within a year of that decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  As such, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

This appeal arises from the RO's July 2009 rating decision that found new and material evidence had not been submitted.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The evidence of record at the time of the final and binding June 1994 rating decision consisted of service treatment records (STRs) and personal statements.  

Therefore, the Board must consider the evidence added to the record since the final and binding June 1994 rating decision.  The additional evidence consists of a July 2009 VA audiological outpatient treatment record, an October 2009 VA examination and medical nexus opinion, a buddy statement from W.F., the Veteran's personal statements, and the Veteran's and wife's personal hearing testimony transcript.  See Evans v. Brown, 9 Vet. App. 273 (1996).  This additional evidence is not only new, it is also material to the disposition of this claim.  

In this regard, the newly received evidence demonstrates that the Veteran has a current diagnosis of bilateral hearing loss under VA regulations.  Specifically, a July 2009 VA treating audiologist and the October 2009 VA audiological examination report found auditory thresholds consistent with VA's regulatory definition of hearing loss in both ears, a previously unestablished fact.  Moreover, the Veteran has offered his personal testimony regarding his in-service noise exposure; in addition, there is personal testimony from himself and his wife, along with a buddy statement, all concerning the long-standing difficulty he has had with hearing since his discharge from the military.    

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran has a current bilateral hearing loss disability as defined by VA regulations.  Moreover, the Veteran testified as to his in-service noise exposure and continuity of symptomatology, which he has been competent to observe.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  

In this regard, the Board notes that, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is presumed.  See Justus, supra.  To emphasize, under the regulation defining new and material evidence, 38 C.F.R. § 3.156(a), the Veteran need only submit additional evidence sufficient to raise a reasonable possibility of substantiating his claim, to reopen his claim.  There is no additional requirement that this evidence also be sufficient to grant the underlying claim for service connection, which is a higher burden of evidentiary proof.  See Hodge, 155 F.3d at 1363.  

Accordingly, the Veteran's service-connection claim for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To this extent only, this appeal is granted subject to the further development of this claim on remand.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened; subject to the further development of this claim in the remand below.  


REMAND

VA Compensation & Pension (C&P) Examination and Medical Opinion

The Veteran should be afforded a new VA examination and medical opinion to determine the etiology of his claimed bilateral hearing loss and tinnitus.  

The Veteran contends he suffered in-service acoustic trauma due to exposure to 155-Howitzers during service in the Marines, particularly during duties as an artilleryman and repairing telephone lines for communications between units.  The Veteran is competent to state he had in-service noise, since it is within the realm of lay experience and observation.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The record also suggests continuity of symptomatology since service.  The Veteran, his wife, and college roommate (W.F.) assert that he has been experiencing persistent hearing loss and ringing in his ears since service, which they are competent to state, since also observable by lay persons.  Id.  

The Board finds the Veteran's assertions of in-service noise exposure to be credible, in light of his documented duties.  His DD Form 214s shows military occupational specialties of a telephone lineman and infantryman unit during service in the Korean War, from January 1951 to February 1955, which confirms his accounts of duties that would place him in potential exposure to artillery fire.  In the absence of any contravening evidence, the Board also finds the Veteran has credibly testified to continuity of hearing loss and tinnitus symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board acknowledges that an October 2009 VA examiner provided a medical opinion discounting the notion that his current bilateral hearing loss and tinnitus are etiologically related to service.  However, the Board finds the opinion is inadequate.  The examiner's negative opinion failed to consider the Veteran's competent statements of in-service acoustic trauma, instead relying almost exclusively on the absence of medical documentation.  The examiner also partially relied on an inaccurate premise that he observed hearing loss symptoms long after service.  

Indeed, the October 2009 VA examiner recorded that his hearing loss began in the late 1970s, whereas this does not appear to be an accurate transcription of his contentions.  Subsequent testimony from the Veteran and a statement from his college roommate (W.F.) have since clarified that he has actually experienced the onset of hearing loss and ringing in his ears since separation, which has progressively worsened.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA provides an examination in a service connection claim, the examination must be adequate).  

Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board finds a remand is necessary for a new VA examination and opinion based upon a thorough review of the evidentiary record, and with supporting rationale.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

VA Treatment Records

The AMC needs to obtain any outstanding VA treatment records.  
The Veteran has submitted a copy of a pertinent VA outpatient treatment record at the El Paso, Texas VA Medical Center (VAMC), dated in July 2009.  There is no indication that the RO attempted to obtain any other audiological treatment records from this facility.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any additional records from the El Paso, Texas VA Medical Center (VAMC) or other VA facilities.  Any negative development should be properly annotated into the claims file.

2.  After completing the requested development in action paragraph #1, schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

The examiner should respond to the following:

a)  Please confirm if the Veteran currently has bilateral sensorineural hearing loss and tinnitus.


b)  For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?  

For purposes of the examination and opinion, the examiner must presume that the Veteran has credibly asserted noise exposure during service in Korea (1951 to 1955) and post-service continuity of symptoms of hearing loss and ringing in his ears.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  

3.  Then readjudicate the remaining claims in light of any additional evidence.  If these remaining claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


